Citation Nr: 0806687	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  03-35 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches, shortness of breath, sleep apnea, and redness of 
the face, resulting from medication prescribed by VA.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1988 to August 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii.  

When the case was last before the Board in April 2006, it was 
remanded for additional development.


FINDING OF FACT

Headaches, shortness of breath, sleep apnea, and redness of 
the face are not the result of an event not reasonably 
foreseeable, carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in the furnishing of medical treatment, to include 
prescribing medication.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for headaches, shortness of breath, sleep 
apnea, and redness of the face resulting from VA treatment 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA prior to the 
initial adjucation of the claim by a June 2002 letter.  
Additional VCAA letters were sent in April 2004 and June 
2006.  The April 2004 letter specifically informed the 
appellant that he should submit any pertinent evidence in his 
possession and the June 2006 letter provided notice of the 
type of evidence necessary to establish a disability rating 
and an effective date.  Thereafter, the RO readjudicated the 
claim in August 2007.

As explained below, the Board has determined that 
compensation under 38 U.S.C.A. § 1151 is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim was no more than 
harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran was afforded appropriate VA 
examinations.  Neither the veteran nor his attorney has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the pertinent implementing 
regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the claim in 
August 2007.  There is no indication or reason to believe 
that any ultimate decision of the originating agency on the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped. VA considers 
each involved body part or system separately.  See 38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish causation.  See 38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death, and VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b). 38 C.F.R. § 
3.361(d)(1)(ii).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Analysis

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for headaches, shortness of breath, 
sleep apnea, and redness of the face because they were all 
caused by the medication (Felodipine) prescribed to him by VA 
physicians. 

After reviewing the claims folders, the Board concludes that 
the medical evidence of record weighs against the veteran's 
claim.  In this regard, there are two medical opinions of 
record, one from a VA physician and one from a private 
physician, T. Kim, M.D.  The October 2006 VA examiner opined 
that none of the veteran's symptoms (headaches, shortness of 
breath, sleep apnea, and redness of the face) is related to 
the prescription medication Felodipine.  The VA examiner also 
stated that the veteran's aforementioned symptoms are not the 
result of an event not reasonably foreseeable, carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in the furnishing 
of medical treatment, to include prescribing Felodipine to 
the veteran.  The VA opinion is well-supported, as explained 
below.

In contrast, in an August 2005 letter, the veteran's private 
physician, Dr. Kim, stated that Felodipine "may have been a 
causation of his symptoms."  However, Dr. Kim does not 
provide adequate rationale for his opinion.  The Board notes 
that the weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The medical evidence reveals that the veteran has a history 
of heart problems, to include myocardial infarction in 1993, 
among other disorders.  A June 2002 VA medical note indicates 
that the veteran took a beta-blocker after his myocardial 
infarction, but discontinued it after he became bradycardic.  
Instead, the veteran was prescribed Felodipine, which he 
began taking in September/October 1998.  The June 2002 VA 
medical record indicates that the veteran had stopped taking 
Felodipine "because he states he has no history of 
hypertension."  Other medical records indicate that 
Felodipine was discontinued due to a skin rash or shortness 
of breath.  According to Dr. Kim's statement, since 
discontinuing the Felodipine treatment, the rash has not 
improved significantly, nor have the headaches or the facial 
redness.  The sleep apnea has improved.

With respect to the facial redness and skin rash, the October 
2006 VA examiner opined that the skin rash predated the use 
of Felodipine.  Notably, medical records from the veteran's 
hospital stay for his myocardial infarction in 1993 indicate 
that he had a skin rash at that time.  In February 1994, a 
dermatology consult notes a non-pruritic rash on the chest 
and thighs that had been present for one year.  Additionally, 
in April 1998 the veteran was diagnosed with infundibular 
folliculitis, which was treated with triamcinnolone cream.  
The rash was also called popular eczema.  Furthermore, a 
September 2003 private dermatology consult from The Straub 
Clinic notes a diagnosis of seborrheic dermatitis and 
keratosis pilaris.  The VA examiner opined that the veteran 
has two separate skin rashes; one is a flushed appearance to 
the head, face and neck, and the other consists of small 
patches that appear to be eczematoid, slightly red, and scaly 
(consistent with the prior diagnosis of keratosis pilaris).  
The VA examiner stated that the etiology of such rashes are 
unknown, but because of the veteran's history of having skin 
rashes prior to his taking Felodipine, and because the rashes 
and facial redness have not subsided since discontinuing 
Felodipine, it is less likely than not that the skin problems 
are related to Felodipine usage.  

In citing to "Micromedex," Dr. Kim stated that generalized 
eczema has been associated with Felodipine in one patient, 
that rash was noted in up to two percent of 861 patients, and 
that Felodipine use for nine months resulted in facial 
lesions that were worsened by sun exposure in a 67 year old 
man.  None of these statements is sufficiently conclusive, 
and none of the statements bears directly on whether the 
veteran's skin rash is the result of Felodipine usage.  
Finally, in no way does Dr. Kim opine that either the skin 
rash or the facial redness is the result of an event not 
reasonably foreseeable, carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in the furnishing of medical treatment, to 
include prescribing Felodipine.

With regard to the veteran's headaches, the medical evidence 
reveals a history of headaches which predates the use of 
Felodipine.  The October 2006 VA examiner noted that the 
veteran's degenerative disc disease of the neck is a likely 
cause of his headaches.  The VA examiner also stated that it 
is more likely than not that the headaches are related to 
stress or tension, as the veteran indicated that his 
headaches are usually worse under stress.  Furthermore, both 
the VA examiner and Dr. Kim pointed out that the veteran's 
headaches have not improved since Felodipine was 
discontinued.  Dr. Kim again cited "Micromedex" and stated 
that headaches occur in 11 percent to 15 percent of cases.  
But, again, Dr. Kim does not state with any certainty that 
the veteran's headaches are due to Felodipine usage, or that 
they are the result of an event not reasonably foreseeable, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
the furnishing of medical treatment, to include prescribing 
Felodipine.  Finally, Dr. Kim does not address the veteran's 
diagnosis of degenerative disc disease as a possible cause of 
the headaches.
.
With respect to the veteran's shortness of breath, the 
October 2006 VA examiner opined that it is not related to the 
use of Felodipine.  The VA examiner concluded that it is of 
unknown etiology, but it is unlikely to be related to 
Felodipine.  On exam, pulmonary function tests were normal, 
and the VA examiner found no other evidence of a pulmonary 
problem.  Dr. Kim did not specifically address the etiology 
of the shortness of breath complaint.  Dr. Kim only generally 
stated that Felodipine may be a cause of the veteran's 
symptoms, and as noted above, Dr. Kim did not state that the 
veteran's shortness of breath is the result of an event not 
reasonably foreseeable, carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in the furnishing of medical treatment, to 
include prescribing Felodipine.  

With respect to the veteran's sleep apnea, the VA medical 
evidence indicates that it began some time around June 2001, 
after the veteran had been taking Felodipine for two years.  
The October 2006 VA examiner opined that, based on the sleep 
study, the veteran has severe obstructive sleep apnea with 
oxygen desturation as low as 61 percent.  However, none of 
the medical evidence of record indicates that the sleep apnea 
is caused by or the result of Felodipine usage, nor does the 
evidence indicate that sleep apnea is the result of an event 
not reasonably foreseeable, carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in the furnishing of medical treatment to 
include the prescribing of the medication Felodipine.  

In conclusion, none of the medical evidence indicates that 
any of the veteran's symptoms (headaches, shortness of 
breath, sleep apnea, and redness of the face) is due to 
Felodipine.  Moreover, none of the medical evidence indicates 
that the veteran suffers from additional disability as the 
result of an event not reasonably foreseeable, carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in the furnishing 
of medical treatment to include the prescribing of the 
medication Felodipine.  As a final note, the Board 
acknowledges that the veteran submitted articles which 
describe the side effects of Felodipine.  Among the side 
effects listed are skin rashes and headaches.  However, as 
noted above, there is no evidence that the veteran's skin 
rashes, headaches, and other symptoms are related to his use 
of Felodipine.  Accordingly, the claim must be denied.

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches, shortness of breath, sleep apnea, and redness of 
the face, resulting from medication prescribed by VA, is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


